          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 1 of 52




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

A.F. OF L. – A.G.C. BUILDING TRADES
WELFARE PLAN, individually and on behalf of
itself and all others similarly situated,

                                  Plaintiff,               Civil Action No.

        v.

JAZZ PHARMACEUTICALS PLC; ROXANE
                                                           CLASS ACTION COMPLAINT
LABORATORIES, INC.; WEST-WARD
PHARMACEUTICALS CORP.; HIKMA LABS
INC.; HIKMA PHARMACEUTICALS USA
INC.; HIKMA PHARMACEUTICALS PLC;
AMNEAL PHARMACEUTICALS LLC; PAR                            DEMAND FOR JURY TRIAL
PHARMACEUTICAL, INC.; LUPIN LTD.;
LUPIN PHARMACEUTICALS INC.; and
LUPIN INC.,

                                  Defendants.



                                               COMPLAINT

       Plaintiff A.F. of L. – A.G.C. Building Trades Welfare Plan (“Plaintiff”), on behalf of itself

and all others similarly situated, brings this Class Action Complaint against Defendants Jazz

Pharmaceuticals plc (“Jazz”); Roxane Laboratories, Inc. (“Roxane”); West-Ward Pharmaceuticals

Corp. (“West-Ward”); Hikma Pharmaceuticals USA Inc. (f/k/a West-Ward Pharmaceuticals

Corp.); Hikma Labs Inc.; Hikma Pharmaceuticals plc (collectively, “Hikma”); Amneal

Pharmaceuticals LLC (“Amneal”); Par Pharmaceutical, Inc. (“Par”); Lupin Ltd.; Lupin

Pharmaceuticals Inc.; and Lupin Inc. (collectively “Lupin”), for Defendants’ violations of federal

antitrust law and state antitrust, consumer protection, and unjust enrichment laws concerning the

narcolepsy drug Xyrem (sodium oxybate). Based on personal knowledge, information and belief,

and the investigation of counsel, Plaintiff alleges as follows:
              Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 2 of 52




                                          I.     INTRODUCTION

         1.       This is a civil antitrust action seeking treble damages arising out of Defendants’

anticompetitive conduct that delayed generic competition in the United States and its territories

for Xyrem, a prescription drug product approved by the U.S. Food and Drug Administration (the

“FDA”) in the United States for treatment of cataplexy and daytime sleepiness in patients with

narcolepsy. Plaintiff seeks overcharge damages arising from Defendants’ unlawful and

anticompetitive tactics to maintain a monopoly in the market for sodium oxybate in the United

States,1 including, inter alia, obtaining invalid and unenforceable patents and improperly listing

these patents in the FDA’s Orange Book; prosecuting sham litigation based on fraudulent, invalid,

or unenforceable patents; and settling that litigation with payments in exchange for promises to

delay generic entry from drug manufacturers Roxane, Amneal, Lupin, Par, Ranbaxy, Wockhardt,

Watson, and Mallinckrodt (collectively, the “Generic Manufacturers”).

         2.        Defendants’ anticompetitive behavior prevented, delayed, and restricted

competition in the market for Xyrem and AB-rated generic versions (“generic versions”) thereof

in the United States. As a result, no generic version of Xyrem has entered the market and full

generic competition will not occur until December 31, 2025 at the earliest.

         3.       The active ingredient in Xyrem is sodium oxybate, which is the sodium salt of

gamma-hydroxybutyric acid (GHB), and acts as a central nervous system (CNS) depressant.

         4.       Xyrem was developed by Orphan Medical (“Orphan”), approved by the FDA in

2002 for the treatment of cataplexy and excessive daytime sleepiness associated with narcolepsy,




1
 “United States” is defined herein to include the United States, its territories, possessions, and the Commonwealth of
Puerto Rico.

                                                          2
                Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 3 of 52




and launched that year. Jazz acquired Orphan in 2005, and Xyrem quickly became Jazz’s signature

drug, accounting for approximately 72% of its revenues by 2007.

           5.       Since 2007, Jazz has incrementally raised the price of Xyrem from $2.04 per

milliliter to $29.69, an increase of over 1,350%. For a patient taking a dosage in the middle of the

effective range, the monthly cost of Xyrem exceeds $13,000.2

           6.       Net sales of Xyrem were $1.64 billion in 2019, representing 76% of Jazz’s total

revenue for that year.3

           7.       Defendant Roxane was the first generic manufacturer to file an Abbreviated New

Drug Application (“ANDA”) with the FDA seeking approval to manufacture, market, and sell a

generic version of Xyrem including a certification that Jazz’s patents covering Xyrem were

invalid, unenforceable, and/or would not be infringed by the generic. Roxane was therefore entitled

to 180 days of exclusivity under the Hatch-Waxman Act4 before other generics could enter the

market.

           8.       This exclusivity period was potentially worth hundreds of millions of dollars to

Roxane,5 giving the company a strong incentive to bring its generic to market as soon as possible.

To avoid that outcome, which would be catastrophic for Jazz’s bottom line, Jazz came to an

agreement with Roxane whereby Roxane would delay launching its generic until at least July 1,

2023. In exchange for that promise, Jazz granted Roxane the exclusive license to sell an authorized


2
   See Xyrem Prices, Coupons and Patient Assistance Programs, Drugs.com, https://www.drugs.com/price-
guide/xyrem (last updated May 4, 2020); Xyrem Dosage, Drugs.com, https://www.drugs.com/dosage/xyrem.html
(last updated May 4, 2020) (effective dose range is 6-9 grams of sodium oxybate nightly; Xyrem solution contains 0.5
grams of sodium oxybate per milliliter).
3
    Jazz Pharmaceuticals plc, Annual Report (Form 10-K) at 63 (Feb 25, 2020).
4
 Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984). See infra Section
IV for a detailed explanation of the regulatory structure put in place by the Hatch-Waxman Act.
5
 See FTC v. Actavis, Inc., 570 U.S. 136, 133 S. Ct. 2223, 2229 (2013) (“[The] 180-day period of exclusivity can prove
valuable, possibly worth several hundred million dollars.”).

                                                         3
             Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 4 of 52




generic (AG)6 for six months beginning January 1, 2023, and the exclusive license to sell its own

generic from July 1, 2023 until December 31, 2025. These promises were executed in the form of

a settlement resolving patent litigation between Jazz and Roxane.

        9.        In effect, Jazz persuaded Roxane to give up its potential windfall from the six-

month exclusivity period in the short term by promising to ensure Roxane enjoyed a longer,

eighteen-month exclusivity period down the road.

        10.       Jazz kept its promises in a series of subsequent settlements of patent litigations with

the other Generic Manufacturers who had submitted ANDAs. Since the other Generic

Manufacturers were not entitled to the 180-day exclusivity period, the price to keep them off the

market was much lower. By, inter alia, offering to share profits from a series of authorized generics

with these generic manufacturers, Jazz secured promises from each of them not to launch their

own generics until December 25, 2025.

        11.       The settlements with Roxane and the other Generic Manufacturers effectively

allocated the market for sodium oxybate in the United States according to the following schedule:

              •   Branded Xyrem will maintain its monopoly until December 31, 2022;

              •   On January 1, 2023, Jazz will introduce an AG, and profits from the AG will be
                  shared with Roxane;

              •   On July 1, 2023, Jazz will introduce several more AGs, and profits from those AGs
                  will be shared with other generic manufacturers in accordance their respective
                  patent litigation settlement agreements;

              •   Roxane may also launch its own generic on July 1, 2023;

              •   On December 31, 2025, Amneal, Lupin, Par, Ranbaxy, Wockhardt, Watson, and
                  Mallinckrodt may launch their own generics.



6
  An authorized generic, or “AG,” is simply the brand product, sold or licensed by the brand for sale, under generic
trade dress, at a lower price. See FDA, List of Authorized Generic Drugs (Apr. 1, 2020),
https://www.fda.gov/drugs/abbreviated-new-drug-application-anda/fda-list-authorized-generic-drugs.

                                                         4
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 5 of 52




As a result of the Settlement Agreements, Jazz will maintain complete control of the sodium

oxybate market in the United States until at least July 1, 2023, and full generic competition will

not occur until at least December 31, 2025.

       12.     Plaintiff and the Class (defined below) have been injured by Defendants’

anticompetitive conduct in the form of overcharges paid for branded Xyrem. In the absence of

such anticompetitive conduct, Class members would have been able to buy less-expensive generic

sodium oxybate in lieu of branded Xyrem as early as 2017.

                            II.    JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

this is a class action involving common questions of law or fact in which the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest and costs, there are more than one hundred

Class members, and at least one member of the putative Class is a citizen of a state different from

that of one of the Defendants. This Court also has jurisdiction under Section 16 of the Clayton

Act, 15 U.S.C. § 26, and Sections 1 and 2 of the Sherman Act 15 U.S.C. §§ 1, 2.

       14.      Venue is appropriate within this district under 28 U.S.C. § 1391 because, at all

relevant times, Defendants transacted business within this district, and the interstate trade and

commerce described hereinafter is carried out, in substantial part, in this district. Venue is also

appropriate under Section 12 of the Clayton Act, 15 U.S.C. § 22, because Defendant Par maintains

an office in this district. Further, Defendants and/or their agents may be found in this district.

       15.     The Court has personal jurisdiction over each Defendant. Each Defendant has

transacted business, maintained substantial contacts, and/or committed overt acts in furtherance of

the illegal scheme and conspiracy throughout the United States, including in this district. The

scheme and conspiracy have been directed at, and have had the intended effect of, causing injury



                                                  5
            Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 6 of 52




to persons residing in, located in, or doing business throughout the United States, including in this

district.

                          III.    INTRADISTRICT ASSIGNMENT

        16.      Assignment to any division in this District is proper because the interstate trade and

commerce involved and affected by the violations of the antitrust laws was and is carried out within

each division.

                                     IV.     THE PARTIES

        17.      Plaintiff A.F. of L. – A.G.C. Building Trades Welfare Plan (the “A.F.L. Plan” or

“Plaintiff”) is a self-insured health and welfare benefit plan with its principal place of business in

Mobile, Alabama. The A.F.L. Plan purchases, pays and/or provides reimbursement for some or all

of the purchase price of prescription drugs. The A.F.L. Plan represents participants who purchased

and/or were provided reimbursement for some or all of the purchase price of Xyrem. The A.F.L.

Plan purchased, paid and/or provided reimbursement for Xyrem in Alabama. The A.F.L. Plan paid

more for Xyrem than it would have paid absent Defendants’ unlawful anticompetitive conduct to

prevent generic entry and was injured as a result of the illegal and wrongful conduct alleged herein.

The A.F.L. Plan intends to continue purchasing Xyrem and will be injured in the future.

        18.      Defendant Jazz Pharmaceuticals PLC (“Jazz”) is a company organized under the

laws of Ireland with its principal place of business at Waterloo Exchange, Waterloo Road, Dublin

L2 4, Ireland. Jazz maintains offices in California, Pennsylvania, and New Jersey. During all

relevant times, Jazz was engaged in the development, manufacture, marketing, and sale of branded

pharmaceutical products in the United States.

        19.      Defendant Roxane Laboratories, Inc. is corporation organized under the laws of

Nevada, having a principal place of business at 1809 Wilson Road, Columbus, Ohio 43228. In

2016, Roxane Laboratories, Inc. was acquired by Defendant Hikma Pharmaceuticals PLC.

                                                   6
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 7 of 52




Between 2016 and 2018 the company operated under the name of Defendant West-Ward

Pharmaceuticals Corp., a subsidiary of Hikma Pharmaceuticals PLC. Since 2018, the company

has operated under the name of Defendant Hikma Pharmaceuticals USA, Inc. The term “Roxane”

used hereinafter refers to the companies named in this paragraph, and the Hikma Defendants,

collectively. During all relevant times, Roxane was engaged in the development, manufacture, and

sale of generic pharmaceutical products in the United States.

       20.       Defendant Hikma Labs Inc. is a corporate organized and existing under the laws of

the State of Nevada, with its principal place of business at 1809 Wilson Road, Columbus, Ohio

43228. During all relevant times, Hikma Labs Inc. was engaged in the development, manufacture,

and sale of generic pharmaceutical products in the United States.

       21.       Defendant Hikma Pharmaceuticals plc is a public limited company organized and

existing under the laws of the United Kingdom, with its principal place of business at 1 New

Burlington Place, London, W1S 2HR and its U.S. headquarters at 246 Industrial Way West,

Eatontown, New Jersey, 07724. During all relevant times, Hikma Pharmaceuticals plc was

engaged in the development, manufacture, and sale of generic pharmaceutical products in the

United States.

       22.       Defendant Hikma Pharmaceuticals USA Inc. is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business at 246

Industrial Way West, Eatontown, New Jersey, 07724. It is a wholly-owned subsidiary of Hikma

Pharmaceuticals plc. Prior to June 20, 2018, Hikma Pharmaceuticals USA Inc. was organized

under the name West-Ward Pharmaceuticals Corp., which was acquired by Hikma

Pharmaceuticals plc in 1998. During all relevant times, Hikma Pharmaceuticals USA Inc. was




                                                 7
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 8 of 52




engaged in the development, manufacture, and sale of generic pharmaceutical products in the

United States.

       23.       Defendant Amneal Pharmaceuticals LLC is a limited liability company organized

and existing under the laws of the State of Delaware, with its principal place of business at 400

Crossing Boulevard, Bridgewater, New Jersey, 08807.          During all relevant times, Amneal

Pharmaceuticals LLC was engaged in the development, manufacture, and sale of generic

pharmaceutical products in the United States.

       24.       Defendant Par Pharmaceutical, Inc. is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business at One Ram Ridge Rd.,

Chestnut Ridge, New York, 10977. Par is a subsidiary of Endo International plc, an Irish public

limited company with its U.S. headquarters located in Malvern, Pennsylvania. In September 2015,

Endo completed an acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries,

including Par Pharmaceutical, Inc., and combined it with Endo’s existing generics subsidiary,

Qualitest Pharmaceuticals. As used in this complaint, “Par” encompasses relevant predecessors-

and-successors-in-interest. During all relevant times, Par Pharmaceutical, Inc. was engaged in the

development, manufacture, and sale of generic pharmaceutical products in the United States.

       25.       Defendant Lupin Ltd. is a public limited company organized and existing under the

laws of India, with its principal place of business at B/4 Laxmi Towers, Bandra-Kurla Complex,

Bandra (E), Mumbai 400 051, India. During all relevant times, Lupin Ltd. was engaged in the

development, manufacture, and sale of generic pharmaceutical products in the United States.

       26.       Defendant Lupin Pharmaceuticals Inc., a wholly-owned subsidiary of Lupin Ltd.,

is a corporation organized and existing under the laws of the State of Delaware, with its principal

place of business at 111 South Calvert Street, Baltimore, Maryland, 21202. During all relevant



                                                 8
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 9 of 52




times, Lupin Pharmaceuticals Inc. was engaged in the development, manufacture, and sale of

generic pharmaceutical products in the United States.

       27.       Defendant Lupin Inc., a wholly-owned subsidiary of Lupin Ltd., is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of business

at 111 South Calvert Street, Baltimore, Maryland, 21202. During all relevant times, Lupin Inc.

was engaged in the development, manufacture, and sale of generic pharmaceutical products in the

United States.

       28.       All of Defendants’ actions described in this complaint are part of, and in furtherance

of, the unlawful conduct alleged herein, and were authorized, ordered, and/or undertaken by

Defendants’ various officers, agents, employees, or other representatives while actively engaged

in the management of Defendants’ affairs (or that of their predecessors-in-interest) within the

course and scope of their duties and employment, and/or with Defendants’ actual and/or apparent

authority.

                            V.    REGULATORY BACKGROUND

       A.        The Regulatory Structure for Approval of Drugs

       29.       Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), a company seeking

to market a new drug must obtain the approval of the FDA by filing a New Drug Application

(“NDA”). 21 U.S.C. §§ 301-92. An NDA must include specific data concerning the safety and

effectiveness of the drug, as well as information on applicable patents. 21 U.S.C. §§ 355(a), (b).

       30.       When the FDA approves a brand manufacturer’s NDA, the brand manufacturer

may list in the FDA’s book of Approved Drug Products with Therapeutic Equivalence

Evaluations (called the “Orange Book”) any patent that it certifies (1) claims either the approved

drug product or approved methods of using the drug product, and (2) could reasonably be asserted

against a generic manufacturer who makes, uses, or sells the drug product without authorization

                                                   9
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 10 of 52




prior to the expiration of the listed patent(s). Relevant patents issued after NDA approval must be

listed in the Orange Book within 30 days of issuance. 21 U.S.C. §§ 355(b)(1), (c)(2).

        31.     The FDA relies completely on the brand manufacturer’s certification about its

patents, as the FDA does not have the resources or authority to verify for accuracy or

trustworthiness whether those patents are valid and enforceable, and actually cover the drug

product or its use. In listing patents in the Orange Book, the FDA merely performs a ministerial

act.

                1. The Hatch-Waxman Amendments

        32.     In 1984, Congress enacted the Hatch-Waxman Amendments to the FDCA to

expedite the entry of less expensive generic competitors to brand drugs to reduce healthcare

expenses nationwide, while also providing for patent term extensions and the ability to file pre-

launch infringement suits to bolster pharmaceutical companies’ financial incentives to create new

and innovative products. See generally Drug Price Competition and Patent Term Restoration Act,

Pub. L. No. 98-417, 98 Stat. 1585 (1984).

        33.     The Hatch-Waxman Amendments achieved both goals, advancing substantially the

rate of generic product launches and ushering in an era of historic revenues and profits for brand

pharmaceutical manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the

top-selling drugs with expired patents had generic alternatives; by 1998, nearly all did.7 In 1985,

prescription drug revenue for brand and generic drugs totaled $21.6 billion; by 2018, total

prescription drug revenue had climbed to more than $344 billion, with generic drugs accounting




7
  Congressional Budget Office, How Increased Competition From Generic Drugs Has Affected Prices and Returns
in the Pharmaceutical Industry 37 (July 1998), https://www.cbo.gov/sites/default/files/105th-congress-1997-
1998/reports/pharm.pdf.

                                                     10
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 11 of 52




for 90% of prescriptions.8 Generics are now dispensed 97% of the time when a generic form is

available.9

        34.      The Hatch-Waxman Amendments simplified the regulatory hurdles for

prospective generic manufacturers by eliminating the need for them to file lengthy and costly

NDAs. A manufacturer seeking approval to sell a generic version of a brand drug may instead

file an ANDA. An ANDA relies on the scientific findings of safety and effectiveness included

in the brand manufacturer’s NDA. The ANDA applicant must further show that the generic drug

is bioequivalent (i.e., that the active ingredient of the proposed generic drug is absorbed in the

patient’s blood stream to the same extent and for the same amount of time as the brand

counterpart, 21 U.S.C. § 355(j)(8)(B)), and that it is pharmaceutically equivalent (e.g., that it

contains the same active ingredient(s), dosage form, route of administration, and strength as the

brand drug). Generic drugs that are both bioequivalent and pharmaceutically equivalent are

considered “therapeutically equivalent” to the brand drug. See generally 21 U.S.C. §355(j) et

seq.

        35.      The FDCA and Hatch-Waxman Amendments operate on the proven scientific

principle that therapeutically equivalent drugs are substitutable. Generic drugs that are

therapeutically equivalent to their brand counterparts are given an “AB” rating by the FDA, a

designation which causes a pharmacy presented with a prescription for the brand to automatically

dispense the generic instead.




8
 See IQVIA Institute, Medicine Use and Spending in the U.S. 2, 5 (May 2019), https://www.iqvia.com/-
/media/iqvia/pdfs/institute-reports/medicine-use-and-spending-in-the-us---a-review-of-2018-outlook-to-
2023.pdf?_=1591811126454.
9
 Id.; see also IMS Institute for Healthcare Informatics, Medicine Use and Shifting Costs of Healthcare 30, 51 (Apr.
2014), https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/IMS-
Medicine%20use%20and%20shifting%20cost%20of%20healthcare.pdf.

                                                        11
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 12 of 52




               2. Paragraph IV Certifications

       36.     Under the Hatch-Waxman Amendments, a generic manufacturer’s ANDA must

contain one of four certifications:

              (i)   that no patent for the brand drug has been filed with the FDA (a “Paragraph I
                    certification”);

              (ii) that the patent for the brand drug has expired (a “Paragraph II certification”);

             (iii) that the patent for the brand drug will expire on a particular date and the generic
                   company does not seek to market its generic product before that date (a
                   “Paragraph III certification”); or

             (iv) that the patent for the brand drug is invalid, unenforceable, and/or will not be
                  infringed by the generic manufacturer’s proposed product (a “Paragraph IV
                  certification”).

21 U.S.C. § 355(j)(2)(A)(vii).

       37.     To obtain FDA approval of an ANDA prior to the expiration of a patent or patents

listed in the Orange Book, a generic manufacturer must file a Paragraph IV certification and serve

timely notice to the brand manufacturer. The filing of an ANDA with a Paragraph IV certification

gives rise to a cause of action for patent infringement pursuant to 35 U.S.C. § 271(e)(2). If the

brand manufacturer initiates a patent infringement action against the generic filer within 45 days

of receiving notice of the Paragraph IV certification, the FDA will not grant final approval to the

ANDA until the earlier of (a) the passage of thirty months (the “30-month stay”), or (b) the

issuance of a decision by a court that the patent is invalid or not infringed by the generic

manufacturer’s ANDA. 21 U.S.C. § 355(j)(5)(B)(iii). The FDA may grant tentative approval to an

ANDA when it determines that the ANDA would otherwise be ready for final approval but for the

existence of an unexpired patent for which the generic filer has submitted a Paragraph III

certification (i.e., that the generic does not intend to market the ANDA product prior to the

expiration of the patent) or the existence of a regulatory exclusivity, such as the 30-month stay.


                                                 12
             Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 13 of 52




                    3. First-Filer’s 180-Day Exclusivity Period

           38.      Generics may be classified as (1) first-filer generics, (2) later-filing generics, or (3)

the brand’s own authorized generic.

           39.      To encourage manufacturers to seek approval of generic versions of brand drugs,

the Hatch-Waxman Amendments grant the first generic manufacturer who files an ANDA with a

Paragraph IV certification (the “first-filer”) a 180-day period to market the generic version of the

drug, during which the FDA may not grant final approval to any other later-filing generic

manufacturer’s ANDA for the same brand drug. 21 U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. §

355(j)(5)(D). That is, when a first-filer files a substantially complete ANDA with the FDA and

certifies that at least one unexpired patent listed in the Orange Book as covering the brand product

is either invalid, unenforceable, or not infringed by the generic’s product, the FDA cannot approve

a later-filing generic company’s ANDA until that first-filer generic has been on the market for

180-days, or until the first-filer’s 180-day exclusivity has been forfeited. The 180-day window is

referred to as the first-filer’s 180-day “exclusivity” or “exclusivity period.”

           40.      By contrast, a first-filer that informs the FDA that it intends to wait until all Orange

Book listed patents expire before marketing its product (e.g., one that files a Paragraph III

certification as to all Orange Book-listed patents) will not receive a 180-day exclusivity period.

Congress created the 180-day exclusivity period to incentivize generic manufacturers to file

Paragraph IV certifications challenging weak patents, or to invent around such patents by creating

non-infringing generics.

           41.      The Supreme Court has recognized that “this 180-day period of exclusivity can

prove valuable, possibly worth several hundred million dollars” to the first-filer.10


10
     FTC v. Actavis, Inc., 570 U.S. 136, 133 S. Ct. 2223, 2229 (2013) (internal citation and quotation marks omitted).

                                                           13
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 14 of 52




        42.      An authorized generic, or AG, is simply the brand product, sold or licensed by the

brand for sale, under generic trade dress, at a less expensive price than the brand price. Because

the AG is already approved under the brand manufacturer’s NDA, it can be marketed at any time,

including during the first-filer’s 180-day exclusivity period.11

        43.      A brand can also license a first-filer generic competitor to launch an authorized

generic. The first-filer’s launch of an authorized generic triggers its 180-day exclusivity period.

        B.       The Benefits of AB-Rated Generic Competition

        44.      Since the FDA deems AB-rated generic versions of brand drugs to be just as safe

and effective as their brand counterparts, the only material mode of differentiating the two is their

price. On average, generics are at least 10% less expensive than their brand counterparts when

there is a single generic competitor. This discount typically increases to 50-80% (or more) when

there are multiple generic competitors on the market for a given brand.

        45.      Every state has adopted laws that either require or permit pharmacies to

automatically substitute AB-rated generic equivalents for brand prescriptions (unless the

prescribing physician has affirmatively requested the brand). Accordingly, once one generic

equivalent enters the market, the generic quickly captures sales of the corresponding brand drug,

often capturing 80% or more of the brand’s sales within the first six months.

        46.      The Federal Trade Commission (“FTC”) found that by 12 months after generic

entry, generics on average capture 90% of corresponding brand drug sales and (with multiple




11
   See, e.g., FDA, Guidance for Industry, 180-Day Exclusivity: Questions and Answers at 13,
https://www.fda.gov/media/102650/download.



                                                       14
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 15 of 52




generics on the market) prices drop 85% relative to brand prices.12 That is because, once multiple

generic competitors enter, the competitive process accelerates and multiple generic sellers typically

compete vigorously with each other for market share by driving prices further down toward

marginal manufacturing costs.13 As a result, competition from generic drugs is viewed by brand

drug companies, such as Jazz, as a grave financial threat.

        47.      By contrast, generic competition enables purchasers (like Class members here) to

purchase substantially less expensive generic versions of a drug instead of the more expensive

brand, and to purchase generic versions of a drug at increasingly lower prices as more generic

versions of that brand drug enter the market. In addition, generic competition enables purchasers

to pay lower prices for their remaining brand companies when the brand company lowers its brand

price to compete with the generic for sales.

        48.      Once exclusivity is lost and generic entry occurs—an event sometimes referred to

as the “patent cliff”—the brand manufacturer can expect a significant drop in profits, as it is forced

to either compete by dramatically lowering prices, or accept dramatically lower sales. The tradeoff

of longer exclusivity rights in return for quick and effective generic entry after loss of exclusivity

was fundamental to the policies and procedures that Congress established in the Hatch-Waxman

Act, and embraced by the states in their generic substitution laws. “According to the Congressional

Budget Office, generic drugs save consumers an estimated $8 to $10 billion a year at retail

pharmacies. Billions more are saved when hospitals use generics.”14


12
  See FTC, Pay-For-Delay: How Drug Company Pay-Offs Cost Consumers Billions at 8 (Jan. 2010) (“FTC Pay-for-
Delay Study”), http://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-payoffs-cost-
consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf.
13
  See, e.g., Patricia Danzon & Li-Wei Chao, Does Regulation Drive Out Competition in Pharmaceutical Markets?,
43 J.L. & Econ. 311, 314, 339-41, 354-55 (2000).
14
   Generic Drugs Undergo Rigorous FDA Scrutiny, U.S. Food & Drug Admin. (Oct. 8, 2014),
https://www.fda.gov/consumers/consumer-updates/generic-drugs-undergo-rigorous-fda-scrutiny.

                                                      15
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 16 of 52




       C.      Brand and Generic Companies Have Strong Financial Incentives to
               Agree to Anticompetitive Terms

       49.     Until a generic version of the brand drug enters the market, there is no bioequivalent

generic drug to substitute for and compete with the brand drug, and therefore the brand

manufacturer can continue to profitably charge supracompetitive prices. Brand manufacturers,

such as Jazz, are well aware of generics’ rapid erosion of their brand sales, and thus seek to delay

and stall the impact of generic competition for as long as possible, sometimes (as here) resorting

to illegal means.

       50.     One way that brand manufacturers game the system to anticompetitive effect is by

paying generic manufacturers to delay entering the market. These agreements not to compete are

sometimes referred to as or “pay-for-delay agreements,” and they have long concerned the FTC.

Brand and generic manufacturers execute pay-for-delay agreements to take advantage of the

regulatory consequences associated with the generic manufacturers’ Paragraph IV certifications.

       51.     In a typical pay-for-delay agreement, the brand manufacturer pays a generic

manufacturer to delay or abandon market entry. The brand manufacturer preserves its monopoly

by effectively paying some of its monopoly profits to the generic manufacturer, which in turn

agrees to delay marketing its product. Because of the sharp price drop that would result from

generic competition, both the brand and the generic manufacturer can make more money from this

arrangement than from competing against each other for increasingly smaller margins.

       52.     Pay-for-delay agreements often take the form of settlement agreements to end

patent infringement suits filed by brand manufacturers when they get notice of an ANDA with a

Paragraph IV certification concerning one or more of their patents. Instead of defending their

patents in court, as the Hatch-Waxman Act’s drafters intended, the brand company pays the generic

manufacturer to stay off of the market, allowing both companies to benefit from monopoly profits.


                                                16
           Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 17 of 52




These agreements are also called “reverse payment agreement,” because the plaintiff pays the

defendant to end the suit—the opposite of what normally happens in a civil settlement.

        D.      Pay-for-Delay Agreements with First-Filers Can Create Bottlenecks
                for Later-Filing Generics

        53.     An anticompetitive agreement entered into between the brand and the first-filer

generic often creates a bottleneck preventing the later ANDA filers from launching, since the later

ANDA filers cannot launch earlier than 180 days after the first-filer’s launch.

        54.     Later ANDA filers have more modest financial prospects than the first-filer generic

because the later filers have no expectation of any form of market exclusivity, such as the first-

filer’s 180-day exclusivity. By the time the later ANDA filers enter the market, they typically must

compete with the brand, the first-filer, an authorized generic, and other later filers.

        55.     Nevertheless, in the absence of an anticompetitive agreement between the brand

company and the first-filer, the later ANDA filers have procompetitive incentives. They are

motivated to enter the market as early as possible because the sooner they enter, the sooner they

can earn profits by competing for sales in the market, which results in lower prices.

        56.     However, later ANDA filers cannot obtain final FDA approval to enter the market

until the first-filer’s 180-day exclusivity has run or been forfeited. An agreement between the

brand and the first-filer that delays the first-filer’s entry thus creates a bottleneck that, by

delaying the first filer’s 180-day exclusivity, consequently delays the later ANDA filers’ entry

as well.

        57.     Agreements causing such bottlenecks are fundamentally anticompetitive and are

contrary to the goals of the Hatch-Waxman statutory scheme. In particular, they extend the brand

manufacturer’s monopoly profits by blocking and delaying access to more affordable generic

drugs, forcing purchasers to buy the more-expensive brand drug instead.


                                                  17
             Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 18 of 52




                                   VI.     FACTUAL ALLEGATIONS

           A.       The History of GHB

           58.      GHB, the active ingredient in Xyrem, was discovered in 1960 by Henri Laborit, a

French surgeon and neurobiologist, while he was searching for therapeutically useful analogues of

gamma-aminobutyric acid (GABA), a naturally occurring inhibitory neurotransmitter. It was later

discovered that GHB is itself a naturally-occurring substance found in brain and other tissues in

the human body.

           59.      After his discovery, Laborit outlined the potential merits of GHB as an anesthetic

agent. He further suggested GHB could have beneficial effects in obstetrics, psychiatry, alcohol

and opiate withdrawal symptoms, and lipid metabolism. 15 Although GHB has been used as a

surgical anesthetic in Europe, due to certain drawbacks it never gained wide acceptance as a

general anesthetic.

           60.      After further investigations indicated that when taken at bedtime, GHB did not

significantly change the normal sleep cycle, scientists recognized its potential to treat disorders

that cause disruption in nocturnal sleep, such as narcolepsy. Initial clinical studies yielded

promising results, demonstrating prompt improvements in the quality of nocturnal sleep in

narcoleptic patients, and gradual abatement of the daytime symptoms of narcolepsy. 16

           61.      During the 1980’s, GHB was marketed in the U.S as an unregulated dietary

supplement. Often used by body builders, it was thought to cause anabolic benefits by stimulating

growth hormone release. It was also promoted as a ‘natural’ treatment for insomnia.17



15
     See Henri Laborit Sodium 4-hydroxybutyrate, 3 Int’l J. Neuropharmacology 433 (1964).
16
 See, e.g., Roger Broughton & Mortimer Mamelak, The Treatment of Narcolepsy-Cataplexy with Nocturnal Gamma-
Hydroxybutyrate, 6 Can. J. of Neurological Sci. 1 (1979).
17
     See Gregory Wedin et al., The Clinical Development of γ-Hydroxybutyrate (GHB), 1 Current Drug Safety 99 (2006).

                                                         18
              Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 19 of 52




            62.     Following reports of several fatal overdoses among body builders, the FDA banned

all GHB sales in 1990.18 After the FDA ban, GHB synthesis went underground but the drug was

still widely available on the black market.

            63.     By the mid-1990’s, illicit GHB was gaining notoriety as a popular club drug, with

users reporting feelings of euphoria, disinhibition, and sexual arousal, similar to those caused by

alcohol but without the unpleasant hangovers. Like many CNS depressants, GHB can also cause

anterograde amnesia, especially when combined with alcohol, which led in part to its increasing

use as a date-rape drug. GHB is still widely available on the black market and remains a popular

club drug. Its use as a date-rape drug also continues.

            B.      Orphan Develops Xyrem

            64.     Based on the promising results of the initial investigations into GHB as treatment

for narcolepsy, Orphan began formal clinical development of the drug (now known by its formal

generic name: sodium oxybate) in 1994.

            65.     In 2000, Congress enacted the J. Farias and Samantha Reid Date-Rape Drug

Prohibition Act.19 The law proscribed a novel bifurcated scheduling of GHB under the Controlled

Substances Act, 20 whereby GHB was listed as a Schedule I drug but with an exception that any

FDA-approved formulations of the drug would be listed as Schedule III, thereby allowing Orphan

to continue its clinical development.21




18
     Id. at 100.
19
     Public Law 106-172, 114 Stat. 7 (2000) (codified at 21 U.S.C. §§ 801, 802, 827, 841, 960).
20
     Id. at 8-9.
21
     See Wedin et al., supra note 17, at 101.

                                                          19
              Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 20 of 52




            66.     Orphan conducted a series of three clinical studies to establish the safety and

efficacy of sodium oxybate as a treatment for narcolepsy,22 the results of which reinforced the

promise demonstrated in the earlier studies.

            67.     Orphan submitted an NDA for sodium oxybate under the brand name Xyrem on

October 2000 and was granted approval on July 17, 2002 to market the drug for treatment of

cataplexy associated with narcolepsy.

            68.     Jazz acquired Orphan 2005, and quickly made Xyrem its signature drug,

recognizing its potential as a blockbuster.

            C.      Jazz Raises the Price of Xyrem by 1,355%

            69.     Since 2007, Jazz has incrementally raised the price of Xyrem from $2.04 per

milliliter23 to $29.69,24 an increase of over 1,355%. For a patient taking a dosage in the middle of

the effective range, the monthly cost of Xyrem is approximately $13,360.25

            70.     Net sales of Xyrem were $1.64 billion in 2019, representing 76% of Jazz’s total

revenue for that year.26 The company’s gross margin as a percent of net product sales was 94% in

2019.27



22
  See The U.S. Xyrem® Multicenter Study Group, A Randomized, Double Blind, Placebo-Controlled Multicenter
Trial Comparing the Effects of Three Doses of Orally Administered Sodium Oxybate with Placebo for the Treatment
of Narcolepsy, 25 Sleep 42 (2002); U.S. Xyrem® Multicenter Study Group, A 12-Month, Open-Label, Multicenter
Extension Trial of Orally Administered Sodium Oxybate for the Treatment of Narcolepsy, 1 Sleep 31 (2003); Xyrem®
Multicenter Study Group, Sodium Oxybate Demonstrates Long-Term Efficacy for The Treatment of Cataplexy in
Patients with Narcolepsy. 5 Sleep Med. 119 (2004).
23
  See Sean Williams, A company's 841% price increase on a sleep drug could attract attention from Capitol Hill,
Business Insider (Nov. 2, 2016), https://www.businessinsider.com/jazz-drug-price-increase-841-percent-drug-
regulators-2016-11.
24
  See Xyrem Prices, Coupons and Patient Assistance Programs, Drugs.com, https://www.drugs.com/price-guide/
xyrem (last updated May 4, 2020).
25
  Xyrem Dosage, Drugs.com, https://www.drugs.com/dosage/xyrem.html (last updated May 4, 2020) (effective dose
range is 6-9 grams of sodium oxybate nightly; Xyrem solution contains 0.5 grams of sodium oxybate per milliliter).
26
     Jazz Pharmaceuticals plc, Annual Report (Form 10-K) at 63 (Feb 25, 2020).
27
     Id. at 64.

                                                         20
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 21 of 52




       D.      Jazz’s Xyrem Patents

       71.     Jazz      is   the   holder    of    NDA      No.     21-196/S-19,     under     which

the FDA granted approval for a sodium oxybate oral solution to treat cataplexy and excessive

daytime sleepiness in patients with narcolepsy. Jazz markets sodium oxybate in the United States

under the trademark Xyrem®.

       72.     Jazz is the owner of U.S. Patent Nos. 6,472,431 (the ’431 patent); 6,780,889 (the

’889 patent); 7,262,219 (the ’219 patent); 7,851,506 (the ’506 patent); 8,263,650 (the ’650 patent);

8,324,275 (the ’275 patent); 8,859,619 (the ’619 patent); 8,952,062 (the ’062 patent) (collectively,

“the ‘431 family”). All the patents in the ’431 family are divisionals or continuations of the original

application which resulted in ’431 patent, and all cover a chemically stable formulation of GHB

which is resistant to microbial growth.

       73.     Jazz is also the owner of U.S. Patents Nos. 7,668,730 (the ’730 patent); 7,765,106

(the ’106 patent); 7,765,107 (the ’107 patent); 7,895,059 (the ’059 patent); 8,457,988 (the ’988

patent); 8,589,182 (the ’182 patent); 8,731,963 (the ’963 patent) (collectively, “the ‘730 family”).

All the patents in the ‘730 family are divisionals or continuations of the application which resulted

in ‘730 patent, and all cover a sensitive drug distribution system designed to satisfy the FDA’s

REMS program.

       74.     Jazz is also the owner of U.S. Patents Nos. 8,772,306 (the ’306 patent); 9,050,302

(the ’302 patent); 9,486,426 (the ’426 patent) (collectively, “the ‘306 family”). All the patents in

the ‘306 family are divisionals or continuations of the application which resulted in the ‘306 patent,

and all cover a method of administrating GHB in patients using other CNS depressants.

       75.     Jazz’s Xyrem patents and the anticipated expiration dates for each are represented

in the Table 1, below:



                                                   21
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 22 of 52




                                             Table 1
                 Patent                    Type             Expiration Date        Family
      6,472,431 (the ’431 patent)     Original          December 22, 2019           431
      6,780,889 (the ’889 patent)     Divisional        July 4, 2020                431
      7,262,219 (the ’219 patent)     Divisional        April 5, 2021               431
      7,851,506 (the ’506 patent)     Divisional        December 22, 2019           431
      8,263,650 (the ’650 patent)     Continuation      December 22, 2019           431
      8,324,275 (the ’275 patent)     Continuation      December 22, 2019           431
      8,859,619 (the ’619 patent)     Continuation      December 22, 2019           431
      8,952,062 (the ’062 patent)     Continuation      December 22, 2019           431
      7,668,730 (the ’730 patent)     Original          June 16, 2024               730
      7,765,106 (the ’106 patent)     Divisional        June 19, 2027               730
      7,765,107 (the ’107 patent)     Divisional        September 19, 2026          730
      7,895,059 (the ’059 patent)     Continuation      December 17, 2022           730
      8,457,988 (the ’988 patent)     Divisional        December 17, 2022           730
      8,589,182 (the ’182 patent)     Continuation      December 17, 2022           730
      8,731,963 (the ’963 patent)     Continuation      December 17, 2022           730
      8,772,306 (the ’306 patent)     Original          March 15, 2033              306
      9,050,302 (the ’302 patent)     Continuation      March 15, 2033              306
      9,486,426 (the ’426 patent)     Continuation      March 15, 2033              306


       E.      The ‘730 Family Patents Were Invalidated by the PTAB

       76.     On or about January 8, 2015, Amneal and Par jointly filed a series of petitions

before the Patent Trial and Appeal Board (PTAB) requesting institution of inter partes review

(IPR) of the patents in the ’730 family including the ’730 patent (IPR2015-00554); the ’106 patent

(IPR2015-00546); the ’107 patent (IPR2015-00547); the ’059 patent (IPR2015-00548); the ’988

patent (IPR2015-00551); and the ’182 patent (IPR2015-00545). On or about September 14, 2015,

Amneal and Par jointly filed a petition for inter partes review of the ’963 Patent (IPR2015-01903).

       77.     The PTAB instituted inter partes review of the ’182 patent (IPR2015-00545), the

’106 patent (IPR2015-00546), ’107 patent (IPR2015-00547), the ’059 patent (IPR2015-00548),

the ’988 patent (IPR2015-00551), and the ’730 patent (IPR2015-00554) on or about July 28, 2015,

and did the same for the ’963 patent (IPR2015-01903) on or about March 25, 2016




                                                22
             Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 23 of 52




           78.      On July 27, 2016, the PTAB issued final decisions as to the ’182 patent (IPR2015-

00545), the ’106 patent (IPR2015-00546), ’107 patent (IPR2015-00547), the ’059 patent

(IPR2015-00548), the ‘988 patent (IPR2015-00551), and the ’730 patent (IPR2015-00554),

finding certain claims contained in each to be obvious and therefore unpatentable in light of prior

art that was publicly available more than one year before patents’ respective earliest priority filing

dates.

           79.      On March 22, 2017, the PTAB issued a final decision as to the ’963 patent

(IPR2015-01903) finding certain claims to be obvious and therefore unpatentable in light of prior

art that was publicly available more than one year before patent’s earliest priority filing date.

           80.      The prior art came in the form of published and publicly available background

materials to an FDA advisory committee meeting in June 2001, which describe in detail the REMS

system that Jazz later patented under the ’730 family. The earliest effective date for the ’730

family patents is December 17, 2002, more than a year after the date the prior art became available

publicly.

           81.      After Jazz appealed all seven decisions, the U.S. Court of Appeals for the Federal

Circuit affirmed the PTAB in all instances.28

           82.      The result of inter partes review, as affirmed by the Federal Circuit, was the

invalidation of all the patents in the ’730 family.

           F.       The ‘306 Family Patents Were Obtained and Upheld as a Result of
                    Defendants’ Fraudulent Withholding of Prior Art

           83.      On or about March 1, 2013 Jazz filed a provisional application (No. 61/771,557)

seeking patent protection for inventing a method of co-administering Xyrem in patients also taking




28
     Jazz Pharms., Inc. v. Amneal Pharms., LLC, 895 F.3d 1347, 1363 (Fed. Cir. 2018).

                                                         23
             Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 24 of 52




valproate—anther CNS depressant used to treat epilepsy, bipolar disorder, and migraine

headaches—by administering a lower dose of Xyrem.

           84.      Provisional Application No. 61/771,557 resulted in three patents: 8,772,306 (the

’306 patent); 9,050,302 (the ’302 patent); and 9,486,426 (the ’426 patent) (collectively, “the ’306

family”). The earliest effective filing date for each patent in the ’306 family is March 1, 2013.

           85.      In or around December 2012, Jazz published a revised version of its Xyrem label,

updating the language regarding coadministration of Xyrem with other CNS depressants as

reflected below:

         Jazz’s 2002 and 2005 Xyrem Labels                                Jazz’s 2012 Xyrem Label
                                                               “The concurrent use of Xyrem with other
                                                              CNS depressants . . . may increase [certain
  “Sodium oxybate should not be used in                       risks]. If use of these CNS depressants in
 combination with . . . other CNS                             combination with Xyrem is required, dose
 depressants.”29                                              reduction or discontinuation of one or more
                                                              CNS depressants (including Xyrem) should
                                                              be considered.”30

           86.      During the prosecution of the `306 patents, Jazz disclosed to the PTO only its 2002

and 2005 labels, but withheld its 2012 revision.

           87.      Jazz's omissions persisted for over three-and-a-half years—over two years for the

’302 patent (filed March 15, 2013, and issued June 9, 2015); over a year for the ’306 patent (filed

April 29, 2013, and issued July 8, 2014); and another year-plus for the ’426 patent (filed May 8,

2015, and issued November 8, 2016).

           88.      When the ’306 patents were challenged under inter partes review, Jazz

affirmatively misled the PTAB. Jazz argued in response to IPR petitions that its label advised



29
     2002 Xyrem label (attached as Exhibit 1), at 11; 2005 Xyrem label (attached as Exhibit 2), at 8.
30
     2012 Xyrem Label (attached as Exhibit 3), at 2.

                                                           24
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 25 of 52




against, or “taught away,” from co-administering sodium oxybate with any other CNS depressant

(including valproate), at any dose.31 Jazz relied on only the 2005 label for its “teaching away”

argument to the PTAB, even while its 2012 label clarifications had retracted the very “should not

be used” language on which Jazz relied. Jazz's own 2012 revision squarely contradicted its

argument that the Xyrem label would have taught away from the claimed co-administration.

        89.     Jazz's actions before the PTAB were not just misleading, they violated the explicit

disclosure requirements of IPR proceedings. Under 37 C.F.R. 42.51, “a party must serve relevant

information that is inconsistent with a position advanced by the party during the proceeding

concurrent with the filing of the documents or things that contains the inconsistency.” Instead of

revealing the disclosure of the 2012 label pursuant to 37 C.F.R. 42.51, Jazz withheld it. Denying

IPR institution, the PTAB relied first and foremost on Jazz’s “teaching away” argument; an

argument that was contradicted directly by the withheld 2012 label revision.32

        G.      ANDAs

        90.     On or about July 8, 2010, Roxane became the first generic manufacturer to file an

ANDA requesting permission to market a generic version of Xyrem. It included in its application

a Paragraph IV certification that all of Jazz’s patents relating to Xyrem at the time were invalid,

unenforceable, and/or would not be infringed by Roxane’s generic.

        91.     Being the first-filer of an ANDA for generic Xyrem, Roxane was entitled to 180

days of generic exclusivity upon the approval of its ANDA.33




31
  See Amneal Pharms. LLC v. Jazz Pharms., Inc., IPR2016-00546, Paper 10 at 23-26 (PTAB May 6, 2016); Par
Pharm., Inc. et al. v. Jazz Pharms., Inc., IPR2016-0002, Paper 10 at 2, 29-30 (PTAB Jan. 15, 2016).
32
  See Amneal Pharms. LLC v. Jazz Pharms., Inc., IPR2016-00546, Paper 12 at 11-12 (PTAB July 28, 2016); Par
Pharm., Inc. et al. v. Jazz Pharms., Inc.,, IPR2016-0002, Paper 12 at 12. (PTAB Apr. 12, 2016).
33
  See FDA Sodium Oxybate ANDA Approval Letter dated January 17, 2017, available at https://www.accessdata.
fda.gov/drugsatfda_docs/appletter/2017/202090Orig1s000ltredt.pdf.

                                                   25
              Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 26 of 52




            92.    On or about October 14, 2010, Jazz received notice from Roxane of its ANDA, in

compliance with the requirements under the Hatch-Waxman Act.

            93.    Between July 2014 and November 2017, additional ANDAs for generic sodium

oxybate were filed by generic drug manufacturers Ranbaxy, Amneal, Par, Watson, Wockhardt,

Lupin, Sun, Ohm, Mallinckrodt, and Ascent Pharmaceuticals, Inc.

            94.    The FDA approved Roxane’s ANDA on January 17, 2017 and formally granted

Roxane 180 days of generic exclusivity.34

            H.     The Xyrem Patent Litigations

            95.    On or about November 22, 2010, Jazz filed Case No. 10-cv-6108 in the District of

New Jersey against Roxane, alleging Roxane’s proposed generic would infringe the ’889 patent,

the ’219 patent, the ’730 patent, the ’106 patent, and the ’107 patent.

            96.    Over the next two years, Jazz filed additional complaints against Roxane alleging

infringement of the ’431 patent, the ’506 patent, the ’059 patent, the ’650 patent, the ’275 patent.35

These cases were consolidated under Case No. 10-cv-6018 in the District of New Jersey.

            97.    On or about January 18, 2013, Jazz filed Case No. 13-cv-391 in the District of New

Jersey against Amneal, alleging Amneal’s proposed generic would infringe the ’431 patent, 13-

cv-391 the ’889 patent, the ’219 patent, the ’506 patent, the ’059 patent, the ’650 patent, and the

’275 patent.

            98.    Jazz filed additional suits against Amneal, Par, Ranbaxy, Watson, Wockhardt,

Lupin, Sun, and Ohm, alleging the companies’ respective ANDAs infringed one or more of its




34
     Id. at 2-3.
35
  See Case Nos. 11-cv-660 (D.N.J. Feb. 4, 2011); 11-cv-2523 (D.N.J. May 2, 2011); 12-cv-6761 (D.N.J. Oct 26,
2012); 12-cv-7459 (D.N.J. Dec. 5, 2012);

                                                    26
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 27 of 52




patents related to Xyrem.36 The cases were consolidated under Case No. 13-cv-391 in the District

of New Jersey. At issue in Case No. 13-cv-391 were the ’431 patent, the ’889 patent, the ’219

patent, the ’506 patent, the ’650 patent, the ’275 patent, the ’203 patent, the ’730 patent, the ’106

patent, the ’107 patent, the ’059 patent, the ’988 patent, the ’182 patent, the ’963 patent, the ’306

patent, the ’619 patent, and the ’062 patent, the ’302 patent, and the ’426 patent.

        99.      On or about January 2, 2018, Jazz filed Case No. 18-cv-29 in the District of New

Jersey against Mallinckrodt, alleging Mallinckrodt’s proposed generic would infringe the ’730, the

’106 patent, the ’107 patent, the ’059 patent, the ’988 patent, the ’182 patent, the ’963 patent, the

’306 patent, the ’302 patent, and the ’426 patent.

        I.       The Unlawful and Anticompetitive Pay-for-Delay Settlements

        100.     To settle the patent litigations, Jazz entered into a series of anticompetitive reverse

payment settlement agreements with the generic drug manufacturers.

        101.     Jazz settled its litigation with Defendant Roxane in April 2017 through an

anticompetitive reverse payment settlement agreement. Contemporaneously with the execution of

the Settlement Agreement, 37 Jazz and Roxane entered into a license agreement (the “License

Agreement”) and an authorized generic agreement (the “AG Agreement”), which are not available

publicly. The term “Roxane Settlement” used hereinafter refers to the Settlement Agreement,

License Agreement, and AG Agreement collectively.




36
  See District of New Jersey Case Nos. 13-cv-5450 (Sept. 12, 2013); 13-cv-7884 (Dec. 27, 2013); 14-cv-3235 (May
20, 2014); 14-cv-4467 (July 15, 2014); 14-cv-5139 (Aug. 15, 2014); 14-cv-6150 (Oct. 2, 2014); 14-cv-6151 (Oct. 2,
2014); 14-cv-7757 (Dec. 11, 2014); 15-cv-173 (Jan. 8, 2015); 15-cv-187 (Jan. 9, 2015); 15-cv-1043 (Feb. 6, 2015);
15-cv-3217 (May 7, 2015); 15-cv-4532 (June 26, 2015); 15-cv-5619 (July 17 2015); 15-cv-6548 (Sept. 1, 2015); 15-
cv-6562 (Sept. 2, 2015); 15-cv-7580 (Oct. 19, 2015); 15-cv-8229 (Nov. 23, 2015); 16-cv-1505 (Mar. 17, 2016); 17-
cv-1440 (Mar. 1, 2017); 18-cv-8267 (Apr. 24, 2018).
37
   See Settlement Agreement between Jazz and Roxane dated April 5, 2017, available at
https://www.sec.gov/Archives/edgar/data/1232524/000123252417000134/jazzq22017ex101.htm.

                                                      27
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 28 of 52




        102.    The Roxane Settlement included a promise from Roxane not to market its generic

version of Xyrem until July 1, 2023.

        103.    In consideration for its promise to delay launching its generic product, Roxane

received, inter alia, (i) the exclusive right to sell an authorized generic (AG) between January 1,

2023 and July 1, 2023; (ii) a license to sell its own generic as of July 1, 2023; and (iii) a promise

from Jazz not to grant additional licenses for other generic manufacturers to market their own

generic products until December 31, 2025.

        104.    Upon information and belief, the value of the consideration Roxane received from

Jazz as part of the Roxane Settlement was more than ten million dollars and constitutes a large and

unexplained payment exceeding any reasonable estimate of saved litigation costs.

        105.    On or about April 18, 2016, Jazz settled its litigation with Wockhardt. As part of

the settlement, Jazz granted Wockhardt the right to manufacture, market, and sell its generic

starting December 31, 2025.

        106.    On or about May 9, 2016, Jazz settled its litigation with Ranbaxy. As part of the

settlement, Jazz granted Ranbaxy the right to manufacture, market, and sell its generic starting

December 31, 2025.

        107.    On or about January 9, 2018, Jazz settled its litigation with Defendant Par through

an anticompetitive reverse payment settlement agreement. As part of the settlement Jazz granted

Par the right to sell an AG starting July 1, 2023, and the right to manufacture, market, and sell their

own generic starting December 31, 2025.           Upon information and belief, the value of the

consideration Par received from Jazz as part of the settlement was more than ten million dollars

and constitutes a large and unexplained payment exceeding any reasonable estimate of saved

litigation costs.



                                                  28
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 29 of 52




        108.    On or about March 30, 2018, Jazz settled its litigation with Watson. As part of the

settlement, Jazz granted Watson the right to manufacture, market, and sell its generic starting

December 31, 2025.

        109.    On or about June 4, 2018, Jazz settled its litigation with Mallinckrodt. As part of

the settlement, Jazz granted Mallinckrodt the right to manufacture, market, and sell its generic

starting December 31, 2025.

        110.    On or about June 12, 2018, Jazz settled its litigation with Defendant Lupin through

an anticompetitive reverse payment settlement agreement. As part of the settlement Jazz granted

Lupin the right to sell an AG starting July 1, 2023, and the right to manufacture, market, and sell

their own generic starting December 31, 2025. Upon information and belief, the value of the

consideration Lupin received from Jazz as part of the settlement was more than ten million dollars

and constitutes a large and unexplained payment exceeding any reasonable estimate of saved

litigation costs.

        111.    On or about October 15, 2018, Jazz settled its litigation with Defendant Amneal

through an anticompetitive reverse payment settlement agreement. As part of the settlement Jazz

granted Amneal the right to sell an AG starting July 1, 2023, and the right to manufacture, market,

and sell their own generic starting December 31, 2025. Upon information and belief, the value of

the consideration Amneal received from Jazz as part of the settlement was more than ten million

dollars and constitutes a large and unexplained payment exceeding any reasonable estimate of

saved litigation costs.

        112.    These unlawful anticompetitive settlements and any contemporaneous agreements

are referred to collectively as the “Settlement Agreements.”




                                                29
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 30 of 52




       113.    By means of the Settlement Agreements, Defendants allocated the market for

sodium oxybate in the United States according to the following schedule:

           •   Branded Xyrem will maintain its monopoly until December 31, 2022;

           •   On January 1, 2023, Jazz will introduce an AG, and profits from the AG will be
               shared with Roxane;

           •   On July 1, 2023, Jazz will introduce several more AGs, and profits from those AGs
               will be shared with Amneal, Lupin, Par, Ranbaxy, Wockhardt, Watson, and
               Mallinckrodt, respectively;

           •   Roxane may also launch its own generic on July 1, 2023;

           •   Finally, on December 31, 2025, Amneal, Lupin, Par, Ranbaxy, Wockhardt,
               Watson, and Mallinckrodt may launch their own generics.

       114.    As a result of the unlawful anticompetitive Settlement Agreements, Jazz will

maintain complete control of the sodium oxybate market in the United States until at least July 1,

2023, and full generic competition will not occur until at least December 31, 2025.

                         VII.     ANTICOMPETITIVE EFFECT

       115.    The anticompetitive scheme described above enabled Defendants to: (i) delay until

January 1, 2023 the entry of any less-expensive generic versions of sodium oxybate products in

the United States; (ii) restrict the market for sodium oxybate to branded Xyrem, Authorized

Generics, and Roxane’s generic until December 25, 2025; (iii) fix, raise, maintain, and/or stabilize

the price of Xyrem and its generic equivalents.

       116.    But for the anticompetitive scheme, Roxane would have launched its generic as

early as 2017; Amneal, Lupin, Par, Wockhardt, Ranbaxy, Watson, and Mallinckrodt would have

followed after Roxane’s 180-day exclusivity period; and full generic competition would have been

achieved as early as 2018. As a result of Defendants’ anticompetitive scheme, full generic

competition will not be achieved until at least December 31, 2025.



                                                  30
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 31 of 52




       117.    Defendants’ unlawful concerted action has: (i) delayed and prevented the sale of

generic sodium oxybate in the United States; (ii) enabled Jazz to sell Xyrem at artificially inflated,

supracompetitive prices; and (iii) caused Plaintiff and the Class to pay supracompetitive prices for

Xyrem.

       118.    Thus, Defendants’ unlawful conduct deprived Plaintiff and the Class of the benefits

of competition that the antitrust laws were designed to ensure.

                              VIII.     ANTITRUST IMPACT

       119.    During the relevant period, Plaintiff and Class members purchased substantial

amounts of Xyrem indirectly from Defendants at supracompetitive prices. As a result of

Defendants’ illegal conduct, Plaintiff and Class members were compelled to pay, and did pay,

artificially inflated prices for Xyrem. Those prices were substantially greater than the prices that

Plaintiff and Class members would have paid absent the illegal conduct alleged herein, because:

(i) the price of Xyrem was artificially inflated by Defendants’ illegal conduct, and (ii) Plaintiff and

Class members were deprived of the opportunity to purchase lower-priced generic versions of

Xyrem, which they would have done had they had the opportunity.

       120.    As a consequence, Plaintiff and Class members have sustained substantial losses

and damage to their business and/or property in the form of overcharges. The full amount of such

damages will be calculated after discovery and upon proof at trial. Commonly used and well-

accepted economic models can be used to measure both the extent and the amount of the

supracompetitive charges passed through the chain of distribution to end-payors such as Plaintiff

and Class members.




                                                  31
           Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 32 of 52




         121.     General economic theory recognizes that any overcharge at a higher level of

distribution in the chain of distribution for Xyrem results in higher prices at every level below.38

         122.     The institutional structure of pricing and regulation in the pharmaceutical industry

assures that overcharges at the higher level of distribution are passed on to End-Payors.

Wholesalers and retailers passed on the inflated prices of Xyrem to Plaintiff and Class members.

Further, the delayed entry of generic competition at the direct purchaser level similarly injured

End-Payors who were equally denied the opportunity to purchase less expensive generic sodium

oxybate.

         123.     Thus, Defendants’ unlawful conduct deprived Plaintiff and the Class of the benefits

of competition that the antitrust laws were designed to ensure.

         124.     Defendants’ unlawful anticompetitive conduct alleged herein enabled them to

indirectly charge End-Payors prices in excess of what they otherwise would have been able to

charge absent their unlawful actions.

         125.     Prices of Xyrem were artificially inflated as a direct and foreseeable result of

Defendants’ anticompetitive conduct.

         126.     The supracompetitive prices Plaintiff and Class members paid are traceable to, and

are the direct, proximate, and foreseeable result of, Defendants’ anticompetitive conduct.

         127.     The overcharges Plaintiff and Class members paid are traceable to, and are the

direct, proximate, and foreseeable result of, Defendants’ supracompetitive pricing.




38
   Herbert Hovenkamp, Federal Antitrust Policy, The Law of Competition and its Practice 624 (1994). Professor
Herbert Hovenkamp states that “[e]very person at every stage in the chain will be poorer as a result of the monopoly
price at the top.” He also acknowledges that “[t]heoretically, one can calculate the percentage of any overcharge that
a firm at one distribution level will pass on to those at the next level.” Id

                                                         32
           Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 33 of 52




                      IX.    EFFECT ON INTERSTATE COMMERCE

          128.   Defendants’ anticompetitive conduct has substantially affected intrastate, interstate

and foreign commerce.

          129.   Defendants’ anticompetitive conduct has substantial intrastate effects in that, inter

alia, it deprived retailers within each state of access to less expensive generic Xyrem that they

could sell to End-Payors within each respective state. The delayed entry of generic Xyrem has

directly affected and disrupted commerce for End-Payors within each state.

          130.   During the relevant time period, Xyrem was shipped into each state, and End-

Payors paid for Xyrem in each state.

          131.   During the relevant time period, Defendants manufactured, promoted, distributed,

and sold substantial amounts of Xyrem in a continuous and uninterrupted flow of commerce across

state and national lines and throughout the United States.

          132.   During the relevant time period, Defendants transmitted funds as well as contracts,

invoices and other forms of business communications and transactions in a continuous and

uninterrupted flow of commerce across state and national lines in connection with the sale of

Xyrem.

                 X.    MONOPOLY POWER AND MARKET DEFINITION

          133.   At all relevant times, Jazz had and maintained monopoly power in the market for

Xyrem and its generic equivalents because it had the power to maintain the price of Xyrem at

supracompetitive levels without losing sales so as to make the supracompetitive price unprofitable.

          134.   Direct proof exists that Jazz had monopoly power over the price of Xyrem. Such

direct evidence includes, among other things, the abnormally-high price-cost margins enjoyed by

Jazz and Jazz’s ability to profitably raise and maintain the price of Xyrem well above competitive

levels.

                                                  33
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 34 of 52




       135.    Manufacturers attempt to differentiate brand name drugs like Xyrem based on

features and benefits (including safety and efficacy), not based on price. Doctors and patients are

generally price-insensitive when prescribing and taking prescription drugs like Xyrem. This is due

in part to the presence of insurance that bears much of the cost of prescriptions and other

institutional features of the pharmaceutical marketplace. That different patients may respond

differently to different drugs and even drugs within its same therapeutic class does not constrain

the price of Xyrem.

       136.    Other drugs that are not AB-rated to Xyrem cannot be substituted automatically for

Xyrem by pharmacists, do not exhibit substantial cross-price elasticity of demand with Xyrem,

and thus are not economic substitutes for, nor reasonably interchangeable with, Xyrem.

       137.    Other products are not substitutes for Xyrem or its generic equivalents, and the

existence of other products designed to treat narcolepsy have not significantly constrained Jazz’s

pricing of Xyrem. On information and belief, Jazz has never lowered the price of Xyrem in

response to the pricing of other branded or generic drugs. In fact, Jazz has continuously raised the

price of Xyrem.

       138.    Jazz needed to control only the sales of Xyrem, and no other products, in order to

maintain the price of Xyrem profitably at supracompetitive prices. Only the market entry of a

competing, generic version of Xyrem would render Jazz unable to profitably maintain its prices of

Xyrem without losing substantial sales.

       139.    To the extent Plaintiff is legally required to prove monopoly power circumstantially

by first defining a relevant product market, the relevant market is Xyrem and generic equivalents

(in all forms and dosage strengths). The relevant geographic market is the United States.




                                                34
        Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 35 of 52




       140.   Jazz’s anticompetitive reverse payments to the Generic Manufacturers demonstrate

that Jazz enjoyed market and/or monopoly power with respect to sodium oxybate.

       141.   A small but significant non-transitory increase in price (SSNIP) above the

competitive level for Xyrem by Jazz would not cause a loss of sales sufficient to make the price

increase unprofitable. In fact, Jazz has increased the price of Xyrem in increments greater than

the SSNIP level several times and has not suffered a corresponding decrease in sales.

       142.   At competitive price levels, Xyrem does not exhibit significant positive cross-price

elasticity of demand with any product other than generic Xyrem.

       143.   Jazz, at all relevant times, enjoyed high barriers to entry with respect to competition

to the above-defined relevant product market due to patent and other regulatory protections, and

high costs of entry and expansion.

       144.   During the relevant period, Defendants’ anticompetitive conduct has significantly

damaged competition and consumers through a reduction of output and higher prices caused by an

elimination of lower cost generic Xyrem throughout the United States.

       145.   Jazz has maintained and exercised the power to exclude and restrict competition to

Xyrem and its AB-rated generics.

       146.   At all relevant times, Jazz’s market share in the relevant market was 100%,

implying substantial monopoly power.

                        XI.    CLASS ACTION ALLEGATIONS

       147.   Plaintiff brings this action on behalf of itself and, under Federal Rule of Civil

Procedure 23(a), (b)(2) and (b)(3), as a representative of a class of End-Payor Purchasers (the

“Class”) defined as follows:

       All persons and entities in the United States and its territories that indirectly
       purchased, paid and/or provided reimbursement for some or all of the purchase
       price of Xyrem in any form, other than for resale, from June 17, 2017 through and
                                                35
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 36 of 52




       until the anticompetitive effects of Defendants’ unlawful conduct cease (the “Class
       Period”).

       The following persons and entities are excluded from the Class:

           a. Defendants and their counsel, officers, directors, management, employees,
              subsidiaries, and affiliates;

           b. All federal and state governmental entities except for cities, towns,
              municipalities or counties with self-funded prescription drug plans;

           c. All persons or entities who purchased Xyrem purposes of resale or directly
              from Defendants or their affiliates;

           d. Fully-insured health plans (i.e., health plans that purchased insurance from
              another third-party payor covering 100 percent of the plan’s reimbursement
              obligations to its members);

           e. Any “flat co-pay” consumers whose purchases of Xyrem were paid in part
              by a third-party payor and whose co-payment was the same regardless of
              the retail purchase price;

           f. Pharmacy benefit managers; and

           g. All judges assigned to this case and any members of their immediate
              families.

       148.    The Class is so numerous and widely geographically dispersed throughout the

United States that joinder of all members is impracticable. Moreover, given the costs of complex

antitrust litigation, it would be uneconomic for many plaintiffs to bring individual claims and join

them together. The identities of Class members will be readily ascertainable through business

records kept in regular order. Plaintiff’s claims are typical of Class members. Plaintiff and all Class

members were damaged by the same wrongful conduct by Defendants. Defendants’

anticompetitive conduct deprived the Class members of the benefits of competition from less-

expensive generic sodium oxybate, causing them to pay artificially inflated, supracompetitive

prices for the drug.




                                                  36
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 37 of 52




       149.    Plaintiff will fairly and adequately protect and represent the interests of the Class.

The interests of Plaintiff are aligned with, and not antagonistic to, those of the other Class

members.

       150.    Plaintiff is represented by counsel who are experienced and competent in the

prosecution of class action antitrust litigation and have particular experience with class action

antitrust litigation involving pharmaceutical products.

       151.    Questions of law and fact common to Class members predominate over questions,

if any, that may affect only individual Class members, because Defendants have acted on grounds

generally applicable to the entire Class. Such generally applicable questions are inherent in

Defendants’ wrongful conduct.

       152.    Questions of law and fact common to the Class include:

           a. Whether the conduct alleged herein constitutes a violation of the antitrust laws;

           b. Whether Defendants conspired to suppress generic competition to Xyrem;

           c. Whether Defendants’ challenged conduct suppressed generic competition to
              Xyrem;

           d. Whether a relevant antitrust market needs to be defined in this case in light of the
              existence of direct proof of Jazz’s power to exclude generic competition and charge
              supracompetitive prices for Xyrem and/or the per se illegal nature of the challenged
              conduct;

           e. If a relevant antitrust market needs to be defined, what the definition of the relevant
              antitrust market for analyzing Jazz’s monopoly power is, and whether Jazz had
              monopoly power in the relevant antitrust market;

           f. Whether Jazz illegally obtained or maintained monopoly power in the relevant
              market;

           g. Whether Defendants’ actions were, on balance, unreasonable restraints of trade;

           h. Whether Jazz’s listings of certain Xyrem patents in the Orange Book was
              fraudulent;

           i. Whether the Patent Settlements including large and unjustified payments in
              exchange for promises from the Generic Manufacturers to delay generic entry;
                                                37
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 38 of 52




            j. Whether the activities of Defendants as alleged herein have substantially affected
               interstate commerce;

            k. Whether, and to what extent, Defendants’ conduct caused antitrust injury
               (overcharges) to Plaintiff and the Class; and

            l. The quantum of overcharge damages paid by the Class in the aggregate.

        153.     Class action treatment is a superior method for the fair and efficient adjudication of

the controversy. Such treatment will permit a large number of similarly-situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

engender. The benefits of proceeding through the class mechanism, including providing injured

persons or entities a method for obtaining redress on claims that could not practicably be pursued

individually, substantially outweighs potential difficulties in management of this class action

        154.     Plaintiff knows of no difficulty to be encountered in the maintenance of this action

that would preclude its maintenance as a class action.

                                XII.     CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
               Conspiracy and Combination in Restraint of Trade Under State Law

        155.     Plaintiff incorporates the allegations set forth above as if fully set forth herein.

        156.     During the Class Period, Defendants engaged in a continuing contract, combination

or conspiracy with respect to the sale of Xyrem in unreasonable restraint of trade and commerce,

in violation of the various state antitrust statutes set forth below.

        157.     During the Class Period, Defendants entered into an unlawful reverse payment

agreements that restrained competition in the market for Xyrem and its generic equivalents.

        158.     Defendants’ acts and combinations in furtherance of the conspiracy have caused

unreasonable restraints in the market for Xyrem and its generic equivalents.


                                                   38
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 39 of 52




        159.    As a result of Defendants’ unlawful conduct, Plaintiff and other similarly situated

End-Payors in the Class who purchased Xyrem have been harmed by being forced to pay

artificially-inflated, supra-competitive prices for Xyrem.

        160.    Defendants’ conspiracy had the following effects, among others:

            a. Delayed entry of generic sodium oxybate;

            b. Extended Jazz’s monopoly over the market for sodium oxybate;

            c. Caused Jazz to make supra-competitive profits;

            d. Raised and maintained the prices that Plaintiff and other Class members paid and
               are paying for Xyrem at supra-competitive levels.

        161.    Defendants engaged in the actions described above for the purpose of carrying out

their unlawful agreements to fix, raise, maintain, and/or stabilize prices of Xyrem.

        162.    There was no legitimate, non-pretextual, pro-competitive business justification for

this reverse payment agreements that outweighs its harmful effect on End-Payors and on

competition. Even if there were some conceivable and cognizable justification, the payment was

not necessary to achieve the purpose. Accordingly, these acts constitute violations of the antitrust

laws of various states in accordance with FTC v. Actavis, Inc., 570 U.S. 136 (2013).

        163.    By engaging the foregoing conduct, Defendants intentionally and wrongfully

engaged in a contract, combination or conspiracy in restraint of trade in violation of the following

state antitrust laws:

            a. Ariz. Rev. Stat. §§ 44-1402, et seq., with respect to purchases of Xyrem in Arizona
               by Class members and/or purchases by Arizona residents.

            b. Cal. Bus. and Prof. Code §§ 16720, et seq., with respect to purchases of Xyrem in
               California by Class members and/or purchases by California residents.

            c. Conn. Gen. Stat. § 35-26, et seq., with respect to purchases of Xyrem in Connecticut
               by Class members and/or purchases by Connecticut residents.



                                                39
Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 40 of 52




 d. D.C. Code §§ 28-4502, et seq., with respect to purchases of Xyrem in the District
    of Columbia by Class members and/or purchases by D.C. residents.

 e. Haw. Rev. Stat §§ 480-1, et seq., with respect to purchases of Xyrem in Hawaii by
    Class members and/or purchases by Hawaii residents.

 f. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Xyrem in Illinois by
    Class members and/or purchases by Illinois residents.

 g. Iowa Code §§ 553.4 et seq., with respect to purchases of Xyrem in Iowa by Class
    members and/or purchases by Iowa residents.

 h. Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases of Xyrem in Kansas
    by Class members and/or purchases by Kansas residents.

 i. Md. Code, Com Law, Section 11-204, et seq. with respect to purchases in Maryland
    by Class members and/or purchases by Maryland residents.

 j. Me. Stat. tit. 10 § 1101, et seq., with respect to purchases of Xyrem in Maine by
    Class members and/or purchases by Maine residents.

 k. Mich. Comp. Laws §§ 445.772, et seq., with respect to purchases of Xyrem in
    Michigan by Class members and/or purchases by Michigan residents.

 l. Minn. Stat. §§ 325D.51, et seq., with respect to purchases of Xyrem in Minnesota
    by Class members and/or purchases by Minnesota residents.

 m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Xyrem in
    Mississippi by Class members and/or purchases by Mississippi residents.

 n. Neb. Rev. Stat. §§ 59-801, et seq., with respect to purchases of Xyrem in Nebraska
    by Class members and/or purchases by Nebraska residents.

 o. Nev. Rev. Stat. §§ 598A.060, et seq., with respect to purchases of Xyrem in Nevada
    by Class members and/or purchases by Nevada residents.

 p. N.H. Rev. Stat. Ann. §§ 356:2, et. seq., with respect to purchases of Xyrem in New
    Hampshire by Class members and/or purchases by New Hampshire residents.

 q. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases of Xyrem in New
    Mexico by Class members and/or purchases by New Mexico residents.

 r. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases of Xyrem in New
    York by Class members and/or purchases by New York residents.

 s. N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases of Xyrem in North
    Carolina by Class members and/or purchases by North Carolina residents.



                                     40
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 41 of 52




           t. N.D. Cent. Code §§ 51-08.1-02, et seq., with respect to purchases of Xyrem in
              North Dakota by Class members and/or purchases by North Dakota residents.

           u. Or. Rev. Stat. §§ 646.725, et seq., with respect to purchases of Xyrem in Oregon
              by Class members and/or purchases by Oregon residents.

           v. P.R. Laws Ann. tit. 10 §§ 258, et seq., with respect to purchases of Xyrem in Puerto
              Rico by Class members and/or purchases by Puerto Rico residents.

           w. R.I. Gen. Laws §§ 6-36-4, et seq., with respect to purchases of Xyrem in Rhode
              Island by Class members and/or purchases by Rhode Island residents.

           x. S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases of Xyrem in
              South Dakota by Class members and/or purchases by South Dakota residents.

           y. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Xyrem in
              Tennessee by Class members and/or purchases by Tennessee residents.

           z. Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases of Xyrem in Utah
              by Class members and/or purchases by Utah residents.

           aa. W.Va. Code §§ 47-18-43, et seq., with respect to purchases of Xyrem in West
               Virginia by Class members and/or purchases by West Virginia residents.

           bb. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Xyrem in Wisconsin by
               Class members and/or purchases by Wisconsin residents.

                                  SECOND CLAIM FOR RELIEF
                 Monopolization and Monopolistic Scheme Under State Law

       164.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.

       165.    As described above, at all relevant times, Jazz had monopoly power in the relevant

market.

       166.    Defendants willfully and unlawfully engaged in a continuing illegal conspiracy to

monopolize the relevant market by engaging in an anticompetitive scheme to keep AB-rated

generic equivalents of Xyrem from the market—not by providing a superior product, business

acumen, or historical accident.

       167.    Defendants’ conspiracy is ongoing.




                                                 41
        Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 42 of 52




       168.    Defendants knowingly and intentionally conspired to maintain and enhance each

other’s monopoly power in the relevant market, as described herein, injuring Plaintiff and the

Class. Defendants accomplished this scheme by, inter alia,

           a. Delaying entry of generic sodium oxybate;

           b. Extending Jazz’s monopoly over the market for sodium oxybate;

           c. Causing Jazz to make supra-competitive profits;

           d. Raising and maintaining the price so that Plaintiff and other Class members would
              pay supra-competitive prices for Xyrem; and

           e. Otherwise conspiring to unlawfully monopolize the relevant market.

       169.    The goal, purpose, and effect of Defendants’ scheme was also to maintain and

extend Jazz’s monopoly power with respect to Xyrem. Defendants’ illegal scheme allowed Jazz

to continue charging supra-competitive prices for Xyrem, without a substantial loss of sales,

reaping substantial unlawful monopoly profits.

       170.    There was and is no legitimate, non-pretextual, procompetitive justification for

Defendants’ conduct that outweighs its harmful effects. Even if there were some conceivable

justification, the conduct is and was broader than necessary to achieve such a purpose.

       171.    As a result of Defendants’ illegal conduct, Plaintiff and Class members were

compelled to pay, and did pay, more than they would have paid for Xyrem absent Defendants’

illegal conduct. But for Defendants’ illegal conduct, competitors would have begun selling generic

Xyrem sooner than they did, and prices for Xyrem would have been and would be lower.

       172.    Had manufacturers of generic Xyrem entered the market and lawfully competed in

a timely fashion, Plaintiff and other Class members would have substituted lower-priced generic

Xyrem for the higher-priced brand-name Xyrem for some or all of their Xyrem requirements,

and/or would have paid lower net prices on their remaining Xyrem purchases.


                                                 42
        Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 43 of 52




       173.   But for Defendants’ illegal conduct, competitors would have begun marketing

generic versions of Xyrem and they would have been able to market such versions successfully.

       174.   By engaging in the foregoing conduct, Defendants intentionally, willfully, and

wrongfully monopolized the relevant market in violation of the following state laws:

           a. Ariz. Rev. Stat. Ann. §§ 44-1403, et seq., with respect to purchases of Xyrem in
              Arizona by Class members and/or purchases by Arizona residents.

           b. Cal. Bus. & Prof. Code §§ 16720, et seq., with respect to purchases of Xyrem in
              California by Class members and/or purchases by California residents.

           c. Conn. Gen. Stat. §§ 35-27, et seq., with respect to purchases of Xyrem in
              Connecticut by Class members and/or purchases by Connecticut residents.

           d. D.C. Code §§ 28-4503, et seq., with respect to purchases of Xyrem in the District
              of Columbia by Class members and/or purchases by D.C. residents.

           e. Haw. Rev. Stat. §§ 480-9, et seq., with respect to purchases of Xyrem in Hawaii by
              Class members and/or purchases by Hawaii residents.

           f. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Xyrem in Illinois by
              Class members and/or purchases by Illinois residents.

           g. Iowa Code §§ 553.5 et seq., with respect to purchases of Xyrem in Iowa by Class
              members and/or purchases by Iowa residents.

           h. Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases of Xyrem in Kansas
              by Class members and/or purchases by Kansas residents.

           i. Md. Code, Com Law, Section 11-204, et seq. with respect to purchases in Maryland
              by Class members and/or purchases by Maryland residents.

           j. Me. Stat. tit. 10, § 1102, et seq., with respect to purchases of Xyrem in Maine by
              Class members and/or purchases by Maine residents.

           k. Mich. Comp. Laws §§ 445.773, et seq., with respect to purchases of Xyrem in
              Michigan by Class members and/or purchases by Michigan residents.

           l. Minn. Stat. §§ 325D.52, et seq., with respect to purchases of Xyrem in Minnesota
              by Class members and/or purchases by Minnesota residents.

           m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Xyrem in
              Mississippi by Class members and/or purchases by Mississippi residents.



                                               43
        Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 44 of 52




           n. Neb. Rev. Stat. §§ 59-802, et seq., with respect to purchases of Xyrem in Nebraska
              by Class members and/or purchases by Nebraska residents.

           o. N.H. Rev. Stat. Ann. §§ 356:3, et. seq., with respect to purchases of Xyrem in New
              Hampshire by Class members and/or purchases by New Hampshire residents.

           p. Nev. Rev. Stat. §§ 598A.060, et seq., with respect to purchases of Xyrem in Nevada
              by Class members and/or purchases by Nevada residents.

           q. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Xyrem in New
              Mexico by Class members and/or purchases by New Mexico residents.

           r. N.Y. Gen. Bus. Law §§ 340, et seq., with respect to purchases of Xyrem in New
              York by Class members and/or purchases by New York residents.

           s. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Xyrem in North
              Carolina by Class members and/or purchases by North Carolina residents.

           t. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Xyrem in
              North Dakota by Class members and/or purchases by North Dakota residents.

           u. Or. Rev. Stat. §§ 646.730, et seq., with respect to purchases of Xyrem in Oregon
              by Class members and/or purchases by Oregon residents.

           v. P.R. Laws Ann. tit. 10, §§ 260, et seq., with respect to purchases of Xyrem in Puerto
              Rico by Class members and/or purchases by Puerto Rico residents.

           w. R.I. Gen. Laws §§ 6-36-7 et seq., with respect to purchases of Xyrem in Rhode
              Island by Class members and/or purchases by Rhode Island residents.

           x. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of Xyrem in
              South Dakota by Class members and/or purchases by South Dakota residents.

           y. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Xyrem in
              Tennessee by Class members and/or purchases by Tennessee residents.

           z. Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases of Xyrem in Utah
              by Class members and/or purchases by Utah residents.

           aa. W. Va. Code §§ 47-18-4, et seq., with respect to purchases of Xyrem in West
               Virginia by Class members and/or purchases by West Virginia residents.

           bb. Wis. Stat. § 133.03, et seq., of Xyrem in Wisconsin by Class members and/or
               purchases by Wisconsin residents.

       175.   Plaintiff and Class members have been injured in their business or property by

reason of Defendants’ violations of the laws set forth above, in that Plaintiff and Class members

                                               44
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 45 of 52




were: (i) denied the opportunity to purchase lower-priced generic Xyrem; and (ii) paid higher

prices for Xyrem than they would have paid but for Defendants’ unlawful conduct. These injuries

are of the type that the above laws were designed to prevent and flow from that which makes

Defendants’ conduct unlawful.

       176.    Plaintiff and Class members accordingly seek damages and multiple damages as

permitted by law.

                                 THIRD CLAIM FOR RELIEF
               Unfair Methods of Competition, and Unfair and Deceptive Acts,
                      In Violation of State Consumer Protection Laws

       177.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.

       178.    Defendants engaged in unfair methods of competition and unfair, unconscionable,

and/or deceptive acts or practices to wrongfully perpetuate their concerted conduct to restrain trade

in the relevant market.

       179.    As a direct and proximate result of Defendants’ unfair, unconscionable, and/or

deceptive conduct, Plaintiff and Class members were: (i) denied the opportunity to purchase lower-

priced generic Xyrem; and (ii) paid higher prices for Xyrem than they would have paid but for

Defendants’ unlawful conduct.

       180.    The gravity of harm from Defendants’ wrongful conduct significantly outweighs

any conceivable utility from that conduct. Plaintiff and Class members could not reasonably have

avoided injury from Defendants’ wrongful conduct.

       181.    There was and is a gross disparity between the price that Plaintiff and the Class

members paid for Xyrem and the value they received. Much more affordable generic Xyrem would

have been and would be available, and prices for Xyrem would have been and would be far lower,

but for Defendants’ unfair, unconscionable, and deceptive conduct.


                                                 45
        Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 46 of 52




       182.   As a direct and proximate result of Defendants’ anticompetitive, unfair,

unconscionable, and/or deceptive conduct, Plaintiff and Class members were denied the

opportunity to purchase generic Xyrem and forced to pay higher prices for Xyrem.

       183.   By engaging in such conduct, Defendants violated the following consumer

protection laws:

           a. Ariz. Rev. Stat. Ann. §§ 44-1521, et seq., with respect to purchases of Xyrem in
              Arizona by Class members and/or purchases by Arizona residents.

           b. Ark. Code Ann. §§ 4-88-101, et seq., with respect to purchases of Xyrem in
              Arkansas by Class members and/or purchases by Arkansas residents.

           c. Cal. Bus. & Prof Code §§ 17200, et seq., with respect to purchases of Xyrem in
              California by Class members and/or purchases by California residents.

           d. Conn. Gen. Stat. §§ 42-110b, et seq., with respect to purchases of Xyrem in
              California by Class members and/or purchases by Connecticut residents.

           e. D.C. Code §§ 28-3901, et seq., with respect to purchases of Xyrem in D.C. by Class
              members and/or purchases by D.C. residents.

           f. Fla. Stat. §§ 501.201, et seq., with respect to purchases of Xyrem in Florida by
              Class members and/or purchases by Florida residents.

           g. Haw. Rev. Stat. §§ 481-1, et seq., with respect to purchases of Xyrem in Hawaii by
              Class members and/or purchases by Hawaii residents.

           h. Idaho Code §§ 48-601, et seq., with respect to purchases of Xyrem in Idaho by
              Class members and/or purchases by Idaho residents.

           i. 815 Ill. Comp. Stat. 505/1, et seq., with respect to purchases of Xyrem in Illinois
              by Class members and/or purchases by Illinois residents.

           j. Kan. Stat. Ann. §§ 50-623, et seq., with respect to purchases of Xyrem in Kansas
              by Class members and/or purchases by Kansas residents.

           k. Me. Stat. tit. 5, §§ 207, et seq., with respect to purchases of Xyrem in Maine by
              Class members and/or purchases by Maine residents.

           l. Mass. Gen. Laws ch. 93A, §§ 1 et seq., with respect to purchases of Xyrem in
              Massachusetts by Class members and/or purchases by Massachusetts residents.

           m. Mich. Comp. Laws §§ 445.901, et seq., with respect to purchases of Xyrem in
              Michigan by Class members and/or purchases by Michigan residents.

                                               46
Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 47 of 52




 n. Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to
    purchases of Xyrem in Minnesota by Class members and/or purchases by
    Minnesota residents.

 o. Mo. Rev. Stat. §§ 407.010, et seq., with respect to purchases of Xyrem in Missouri
    by Class members and/or purchases by Missouri residents.

 p. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases of Xyrem in Nebraska
    by Class members and/or purchases by Nebraska residents.

 q. Nev. Rev. Stat. Ann. §§ 598.0903, et seq., with respect to purchases of Xyrem in
    Nevada by Class members and/or purchases by Nevada residents.

 r. N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., with respect to purchases of Xyrem in
    New Hampshire by Class members and/or purchases by New Hampshire residents.

 s. N.M. Stat. Ann. §§ 57-12-1, et seq., with respect to purchases of Xyrem in New
    Mexico by Class members and/or purchases by New Mexico residents.

 t. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases of Xyrem in New
    York by Class members and/or purchases by New York residents.

 u. N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to purchases of Xyrem in North
    Carolina by Class members and/or purchases by North Carolina residents.

 v. Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases of Xyrem in Oregon
    by Class members and/or purchases by Oregon residents.

 w. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases of Xyrem in Rhode
    Island by Class members and/or purchases by Rhode Island residents.

 x. S.D. Codified Laws §§ 37-24-6, et seq., with respect to purchases of Xyrem in
    South Dakota by Class members and/or purchases by South Dakota residents.

 y. Tenn. Code Ann. §§ 47-18-101, et seq., with respect to purchases of Xyrem in
    Tennessee by Class members and/or purchases by Tennessee residents.

 z. Utah Code Ann. §§ 13-11-1, et seq., with respect to purchases of Xyrem in Utah by
    Class members and/or purchases by Utah residents.

 aa. Vt. Stat Ann. tit. 9, § 2453, et seq., with respect to purchases of Xyrem in Vermont
     by Class members and/or purchases by Vermont residents.

 bb. W. Va. Code §§ 46A-6-101, et seq., with respect to purchases of Xyrem in West
     Virginia by Class members and/or purchases by West Virginia residents.

 cc. Wis. Stat. § 100.20, et seq., with respect to purchases of Xyrem in Wisconsin by
     Class members and/or purchases by Wisconsin residents.

                                     47
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 48 of 52




       184.    Plaintiff and Class members have been injured in their business and property by

reason of Defendants’ anticompetitive, unfair, unconscionable, and/or deceptive conduct. Their

injury consists of paying higher prices for Xyrem than they would have paid in the absence of

these violations. This injury is of the type the state consumer protection statutes were designed to

prevent and directly results from Defendants’ unlawful conduct.

       185.    On behalf of itself and the Class, Plaintiff seeks all appropriate relief provided for

under the foregoing statutes.

                                FOURTH CLAIM FOR RELIEF
                                       Unjust Enrichment

       186.    Plaintiff incorporates the above paragraphs by reference.

       187.    To the extent required, this claim is pleaded in the alternative to the other claims in

this Complaint.

       188.    Defendants have reaped and retained substantially higher profits due to their

unlawful scheme.

       189.    Plaintiff and Class members have conferred and continue to confer an economic

benefit upon Defendants in the form of profits resulting from the unlawful overcharges from

Xyrem sales described herein, to the economic detriment of Plaintiff and Class members.

       190.    Defendants’ financial gain from their unlawful conduct is traceable to

overpayments for Xyrem by Plaintiff and Class members.

       191.    Plaintiff and Class members have no adequate remedy at law.

       192.    It would be futile for Plaintiff and Class members to seek to exhaust any remedy

against the immediate intermediary in the chain of distribution from which they indirectly

purchased Xyrem, as those intermediaries are not liable and would not compensate Plaintiff and

Class members for Defendants’ unlawful conduct.

                                                 48
           Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 49 of 52




          193.   Defendants have benefited from their unlawful acts and it would be inequitable for

Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

made by Plaintiff and the Class members for Xyrem sold by Defendants during the Class Period.

          194.   The financial benefits Defendants derived from overcharging Plaintiff and Class

members for Xyrem is a direct and proximate result of Defendants’ unlawful practices described

herein.

          195.   The financial benefits Defendants derived are ill-gotten gains that rightfully belong

to Plaintiff and Class members, who paid and continue to pay artificially inflated prices that inured

to Defendants’ benefit.

          196.   It would be wrong and inequitable, under unjust enrichment principles under the

laws of each state in the United States as well as the District of Columbia, except for Indiana and

Ohio, for Defendants to be permitted to retain any of the overcharges that Plaintiff and Class

members paid for Xyrem that were derived from Defendants’ unlawful practices described herein.

          197.   Defendants are aware of and appreciate the benefits that Plaintiff and Class

members have bestowed upon them.

          198.   Defendants should be compelled to disgorge all unlawful or inequitable proceeds

they received in a common fund for the benefit of Plaintiff and Class members.

          199.   Plaintiff and Class members are entitled to the amount of Defendants’ ill-gotten

gains resulting from their unlawful, unjust, and inequitable conduct, and to the establishment of a

constructive trust consisting of such amount, from which Plaintiff and Class members may make

claims on a pro rata basis.




                                                  49
          Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 50 of 52




                                  FIFTH CLAIM FOR RELIEF
         Declaratory and Injunctive Relief Under Sections 1 and 2 of the Sherman Act
                   and Section 16 of the Clayton Act (15 U.S.C. §§ 1-2, 26)

         200.   Plaintiff incorporates the allegations set forth above as if fully set forth herein.

         201.   Plaintiff seeks declaratory and injunctive relief under the federal antitrust laws.

         202.   Plaintiff’s allegations described herein constitute violations of Sections 1 and 2 of

the Sherman Act.

         203.   Defendants effectuated a scheme to restrain trade and monopolize a market.

         204.   There is and was no legitimate, non-pretextual, pro-competitive business

justification for Defendants’ conduct that outweighs its harmful effect.

         205.   As a direct and proximate result of Defendants’ anticompetitive scheme, as alleged

herein, Plaintiff and the Class were harmed as aforesaid.

         206.   The goal, purpose and/or effect of the scheme was to prevent and/or delay

competition to continue charging supra-competitive prices for Xyrem without a substantial loss of

sales.

         207.   Plaintiff and the Class have been injured in their business or property by reason of

Defendants’ antitrust violations alleged in this Count. Their injury consists of paying higher prices

for Xyrem than they would have paid in the absence of those violations. These injuries will

continue unless halted.

         208.   Plaintiff and the Class, pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. § 2201(a),

hereby seek a declaratory judgment that Defendants’ conduct constitutes a violation of Sections 1

and 2 of the Sherman Act.




                                                  50
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 51 of 52




       209.    Plaintiff and the Class further seek equitable and injunctive relief pursuant to

Section 16 of the Clayton Act, 15 U.S.C. § 26, and other applicable law, to correct the

anticompetitive effects caused by Defendants’ unlawful conduct.

                             XIII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of itself and the proposed Class, prays for judgment

against all Defendants, jointly and severally, as follows:

   a. Determine that this action may be maintained as a class action pursuant to Rules 23(a),
      (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable notice
      of this action, as provided by Rule 23(c)(2), be given to the Class, and appoint the Plaintiff
      as the named representative of the Class;

   b. Grant injunctive relief that restores Defendants’ incentives to compete in the relevant
      market;

   c. Award Plaintiff and the Class damages (i.e., three times overcharges) in an amount to be
      determined at trial, plus interest in accordance with law;

   d. Enter joint and several judgments against Defendants and in favor of Plaintiff and the
      Class;

   e. Grant Plaintiff and the Class equitable relief in the nature of disgorgement, restitution, and
      the creation of a construction trust to remedy Defendants’ unjust enrichment;

   f. Award Plaintiff and the Class their costs of suit, including reasonable attorneys’ fees, as
      provided by law; and

   g. Award such further and additional relief as the case may require and the Court may deem
      just and proper under the circumstances.




                                                 51
         Case 7:20-cv-06003-NSR Document 1 Filed 07/31/20 Page 52 of 52




                                 XIV.     JURY DEMAND

       210.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff on behalf of itself and

the proposed Class, demands a trial by jury on all issues so triable.



Dated: July 31, 2020                          Respectfully submitted,

                                              MOTLEY RICE LLC

                                              By: /s/ Michael M. Buchman
                                              Michael M. Buchman
                                              Michelle C. Clerkin
                                              777 Third Avenue, 27th Floor
                                              New York, NY 10017
                                              (212) 577-0050
                                              mbuchman@motleyrice.com
                                              mclerkin@motleyrice.com

                                              Local Counsel for Plaintiff

                                              Thomas M. Loper
                                              LOPER LAW LLC
                                              452 Government Street, Suite E
                                              Mobile, AL 36602
                                              (251)288-8308
                                              tloper@loperlawllc.com

                                              Kimberly Calametti Walker
                                              KIMBERLY C. WALKER, P.C.
                                              14438 Scenic Highway 98
                                              Fairhope, AL 36532
                                              (251) 928-8461
                                              kwalker@kcwlawfirm.com

                                              Counsel for Plaintiff




                                                 52
